387 F.2d 862
Dennis MORA et al., Appellants,v.Robert McNAMARA, Secretary of Defense et al., Appellees.
No. 20420.
United States Court of Appeals District of Columbia Circuit.
February 20, 1967.

Mrs. Selma W. Samols, Washington, D. C., filed pleadings for appellants.
Messrs Alan S. Rosenthal and Richard S. Salzman, Attorneys, Department of Justice, filed pleadings for appellees.
Before WILRUR K. MILLER, Senior Circuit Judge, and BURGER and COFFIN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
On consideration of appellees' motion to affirm the judgment of the District Court and it appearing that proceedings in this appeal were ordered held in abeyance and that a similar judgment would be entered in this case upon the entry of a judgment in the case of Luftig v. McNamara et al., 126 U.S.App.D.C. 4, 373 F.2d 664, and it appearing that a judgment in said case was filed on February 6, 1967, it is


2
Ordered and adjudged by this court that the judgment of the District Court appealed from in this cause be and it is hereby affirmed.